Citation Nr: 1510869	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-17 292	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for a left arm disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 29, 1956 to June 8, 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in March 2015, which was canceled due to the recent death of the Veteran.  

The Veteran's son, in a March 2015 statement, has requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  The RO, however, has not made any determinations as to any individual's eligibility to be substituted in the appeal.  Therefore, the matter is referred to the RO for appropriate action.  


FINDING OF FACT

Before a decision by the Board was promulgated on the appeal, the Veteran's son, Larry, notified a Veterans Law Judge at the time of a scheduled hearing in March 2015, which had been requested by the Veteran, that the Veteran had died in February 2015; a published account of the death in the local news is of record.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims of service connection for bilateral hearing loss, tinnitus, a left elbow disability, a left arm disability, a low back disability, and a bilateral foot disability at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to oral and written statements of the Veteran's son, Larry, to the undersigned Veterans Law Judge at the time that a hearing was scheduled in March 2015, which had been requested by the Veteran, as well as a published account in the local news, the Veteran died in February 2015, before the Board promulgated a decision on his appeal.  In the absence of evidence to the contrary, a finding of fact of death may be established by the affidavits of persons who have personal knowledge of the fact of death, have viewed the body of the deceased, know it to be the body of the person whose death is being established, setting forth all the facts and circumstances concerning the death, place, date, time, and cause thereof.  38 C.F.R. § 3.211(e).  Here, the Veteran's son appeared at a hearing at which the Veteran was expected to testify, and informed the Board of the Veteran's death.  Evidently, there is a delay in procuring the Veteran's death certificate, owing to the fact that the cause of death is not yet finalized.  The account given by the Veteran's son is confirmed in an online local news obituary entry.  As there is no evidence to the contrary, the Board accepts the foregoing statements by the Veteran's son and news account as proof of the Veteran's death during the pendency of the appeal before the Board promulgated a decision on the appeal of the claims of service connection for bilateral hearing loss, tinnitus, a left elbow disability, a left arm disability, a low back disability, and a bilateral foot disability. 

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); and Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  As noted in the Introduction, a statement from the Veteran's son, requesting to be substituted as the appellant in this appeal, is referred to the RO for its consideration.  


ORDER

The appeal of the claims of service connection for bilateral hearing loss, tinnitus, a left elbow disability, a left arm disability, a low back disability, and a bilateral foot disability is dismissed.

____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


